Citation Nr: 1727423	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  15-03 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for primary open angle glaucoma with optic neuropathy as a result of exposure to ionizing radiation.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from July 1951 to July 1953.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from the May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran filed a notice of disagreement (NOD) with this decision in May 2014, and perfected his appeal in February 2015.  Although the February 2015 VA Form 9 was not filed within 60 days of the November 2014 Statement of the Case (SOC), based on the actions of the RO, the Board construes the February 2015 VA Form 9, as having been a timely substantive appeal with respect to the May 2014 rating decision.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision on appeal, the Board received notification from the Veteran to the effect that he no longer intended to appeal his claim of entitlement to a TDIU.  

2.  The Veteran's primary open angle glaucoma with optic neuropath/nerve atrophy was not manifested during his active duty service or for many years after discharge from service, nor is his primary open angle glaucoma with optic neuropathy/nerve atrophy otherwise related to active duty, including exposure to ionizing radiation during service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim of entitlement to a TDIU have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for primary open angle glaucoma with optic neuropathy/nerve atrophy have not all been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Although the Veteran filed an informal claim seeking service connection for his eye disability in October 2013, he also submitted his claim for service connection for optic nerve damage as a result of exposure to ionizing radiation, and his claim for entitlement to a TDIU on a VA Form 21-526EZ application form dated in October 2013, and date-stamped as received in December 2013.  Although a copy of the notice section of that form was not included in his submitted form, the Veteran signed Section V of the application (the Claim Certification and Signature section), which certified that he received notice attached to the application titled "Notice to Veteran/Service Member of Evidence Necessary to Substantiate a Claim for Veterans Disability Compensation and Related Compensation Benefits." There is nothing in the evidence of record to indicate that the Veteran did not receive appropriate notice informing him as to the elements required to substantiate his claim, included in the form. The Board thus concludes that the application form provided him with adequate notice.

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

Here, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service, VA, and private medical records have been retrieved and associated with the claims file. Throughout the appeal, the Veteran either submitted relevant medical records issued by his private treatment providers, or completed the medical release forms in an effort to assist the Board in retrieving these records. Using the completed medical release forms, the Board did obtain pertinent medical records issued by the Veteran's specified treatment providers, to include from Bluffton Family Eye Care, W.A., M.D., and E.P, M.D.  Also, the information and evidence that have been associated with the claims file includes the Veteran's radiation dose estimate, and a VA advisory medical opinion.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained. 

The radiation dose assessments regarding radiation exposure to the skin were obtained in July 2008 and the radiation dose assessment regarding radiation exposure to the optic nerve was obtained in December 2015.  The Veteran's claim was also referred to the VA Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311 (b) in March 2016.  An advisory medical opinion was obtained from M.M., M.D., MPH, the VA Director, Post-9/11 Era Environmental Health Program in August 2016. The VA Director of Compensation Service then reviewed the file on behalf of the Veterans Benefits Administration and issued another opinion in August 2016. 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument in support of his claim, and he provided testimony regarding his claim before the undersigned in April 2017. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  Analysis

TDIU

A veteran may withdraw his appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2016).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. §§ 20.101, 20.202 (2016). 

As previously noted, a May 2014 rating decision denied entitlement to a TDIU. The Veteran disagreed with the RO's denial of his claim, and in February 2015, he perfected an appeal with respect to this issue.  

During the April 2017 hearing and on the record, the Veteran expressed his desire to withdraw from appellate review his appeal for entitlement to a TDIU. In view of the Veteran's expressed desire, the Board concludes that further action with regard to his claim of entitlement to a TDIU, is not appropriate.  38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. § 20.204 (2016).  The Board does not have jurisdiction over this withdrawn issue and, as such, must dismiss the appeal of this claim.  See 38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


Service Connection - Primary Open Glaucoma with Optic Neuropathy

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed veterans.  38 U.S.C.A. § 1112 (c); 38 C.F.R. § 3.309 (d).  Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311 (a)(1).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309 (d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303 (d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

A "radiation-exposed veteran" is defined as either a veteran who while serving on active duty, or an individual who while serving on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309 (d)(3)(i).  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946. 38 C.F.R. § 3.309 (d)(3)(ii). 

Diseases specific to radiation-exposed veterans for the purpose of presumptive service connection are listed at 38 C.F.R. § 3.309 (d)(2)(i)-(xxi).  The Veteran's optic neuropathy/nerve atrophy is not identified as a disease for which the presumption of service connection applies, and section 3.309(d) is not for application in this case. 

As to the second method for establishing service connection, the provisions of 38 C.F.R. § 3.311 provide for development of claims based upon a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The purpose of these provisions is to relieve claimants of the burden of having to submit evidence to show that their disease may have been induced by radiation.  These provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing regulation essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311 (a)(2).  In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. 

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is defined as a disease that may be induced by ionizing radiation and are listed at 38 C.F.R. § 3.311 (b)(2)(i)-(xxiv), (b)(5)(iv).  Optic neuropathy/nerve atrophy is not on that list.  

In this case, although optic neuropathy/nerve atrophy is not a radiogenic disease for purposes of 38 C.F.R. § 3.311, the Veteran's claim was based upon participation in atmospheric nuclear testing.  In this regard, the Veteran claims that he developed bilateral optic neuropathy/nerve atrophy with associated loss of visual field and loss of color vision in both eyes, as a result of his in-service radiation exposure due to his participation in atmospheric nuclear testing while serving in the military.  According to the Veteran, he has experienced decreasing vision for many years, and his vision has worsened in recent years.  The Veteran contends that after enlisting in the military, he was assigned to the Signal Corps Engineering Laboratories and he served as a technical operator during Operation IVY in the Marshall Islands, and Operation UPSHOT-KNOTHOLE at the Nevada Proving Grounds.  According to the Veteran, he was exposed to considerable radiation during these assignments.  See July 2014 Statement of Veteran.  

In an October 2015 memorandum, the RO drafted a Scenario of Participation and Radiation Exposure which took into consideration the Veteran's service personnel records, as well as his assertions and recollections regarding his activities, military duties and equipment he worked with while participating in Operation IVY and Operation UPSHOT-KNOTHOLE.  In this memorandum, the RO outlined a detailed summarization of the Veteran's participation in these atmospheric nuclear tests.  This memorandum also provided a description of the type of nuclear testing conducted during Operation IVY and Operation UPSHOT-KNOTHOLE.  Pursuant to this report, which took into consideration operational records and reports, Operation IVY was a series of two atmospheric nuclear weapons tests held in the Fall of 1952 in the Marshall Islands, which is located in the Central Pacific Ocean.  The primary objective of Operation IVY was to test weapon development and their effects.  The tests were conducted at Enewetak Atoll, which is about 2,380 nmi southwest of Hawaii.  Additional support to Operation IVY was provided from Kwajalein Atoll, about 360 nmi southeast of Enewetak.  Operation IVY was conducted by a joint military and civilian organization designated as Joint Task Force 132.  It was noted that Shot MIKE, a 10.4 megaton hydrogen bomb, was detonated on November 1 on Elugelab Island, Enewetak Atoll, and Shot KING, a 500 kiloton (kt) atomic bomb, was detonated on November 16, over Runit Island, Enewetak Atoll.  Operation UPSHOT-KNOTHOLE was an 11-detonation atmospheric nuclear test series conducted at the Nevada Test Site from March 17 to June 20, 1953.  Also, during this operation, the Armed Forces Special Weapons Project (AFSWP) conducted a series of experiments to measure and determine various nuclear weapons effects, such as blast, thermal, and radiation on buildings, equipment, and living organisms.  The report also summarized a list of the devices and shots detonated while the Veteran was at the Nevada Test Site.  

A January 2008 letter issued from the Defense Threat Reduction Agency (DTRA) confirms the Veteran's participation in Operations IVY and UPSHOT-KNOTHOLE, U.S. atmospheric nuclear test series conducted during 1952 and 1953, respectively.  In a letter dated in July 2008, the DTRA determined that the dose estimates the Veteran could have received while participating in U.S. atmospheric nuclear testing during service were not more than external gamma dose equivalent of 18 rem; external neutron dose equivalent of 0.5 rem; and the total skin dose to any skin area (beta plus gamma) equivalent of 550 rem.  

The Veteran's available service treatment records reflect that at the July 1951 pre-induction examination, the clinical evaluation of his eyes was abnormal, and it was noted that he wore glasses.  The remainder of the examination reflects that the Veteran was near-sighted, and his distant uncorrected vision was 20/70 bilaterally, while his corrected vision for distant objects was 20/30 bilaterally.  In addition, the Veteran had a visual profile of 'E1' on the PULHES scale at the time of this examination.  [The "PULHES" scale is a rating system widely employed by armed services physicians in examination reports for induction and separation. The "P" stands for "physical capacity or stamina"; the "U" for "upper extremities"; the "L" for "lower extremities"; the "H" for "hearing and ears"; the "E" for "eyes"; and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories, the highest rating, means that the examinee's condition in that category should not result in any limitations in military assignments.  Id.  Ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the examinee may be given.  Id.  The Veteran also denied a history of severe eye, ear, nose or throat trouble in his report of medical history.  The remainder of the Veteran's service treatment records is negative for any complaints of, or treatment for, eye problems.  At the July 1953 separation examination, the clinical evaluation of the eyes was marked as abnormal, and in the Notes section it was noted that the Veteran had myopia that was corrected with lenses.   The Veteran's uncorrected vision for distant objects was 20/100 bilaterally, and his corrected vision for distant objects was 20/20 bilaterally.  In addition, the Veteran had a visual profile of 'E2' at his separation examination.  

Relevant post-service medical records include a December 1991 treatment report issued from Dr. A., the Veteran's eye physician and surgeon.  In this report, Dr. A. noted that he had evaluated the Veteran recently for treatment of his glaucoma.  It was noted that the Veteran had noticed elevated intraocular pressure that was greater in the right eye than the left eye, and a visual field defect in the right eye.  On examination, the Veteran's vision was 20/20 in both eyes, and the tension level was measured at 28 and 25.  Based on his evaluation of the Veteran, Dr. A. diagnosed the Veteran with having optic nerve atrophy in the right eye, and increased intraocular pressure in both eyes.  According to Dr. A., it is unclear whether the Veteran's optic nerve atrophy in the right eye is related to intraocular pressure or his systemic vascular disease.  Dr. A. also determined that it appeared likely that his elevated pressure was "contributing to his optic atrophy. . . ."  

In a September 2013 letter, the Veteran's ophthalmologist, Dr. P. at the Caylor-Nickel Clinic, P.C. wrote that he had treated the Veteran for many years, and at his most recent visit, his visual acuity was 20/60 in the right eye and 20/50 in the left eye.  Dr. P. further noted that the Veteran's intraocular pressure was elevated at 25 in the right eye and 29 in the left eye.  The slit lamp examination revealed the bilateral posterior chamber lens implants, clear corneas, and quiet anterior chambers.  According to Dr. P., the Veteran had bilateral optic atrophy due to previous radiation exposure.  

In a letter dated in June 2014, Dr. P. wrote that he had treated the Veteran for many years, and the Veteran has "bilateral optic atrophy due to previous radiation exposure, that occurred over many separate exposure events over several years during his military service."  Dr. P. reviewed and recited the Veteran's military history, noting that "he served in the Pacific nuclear testing areas at the Bikini Atoll following previous atomic bomb testing in the area, and was exposed to high levels of radiation that were still present in the area."  Dr. P. also noted that the Veteran was present during a hydrogen bomb detonation, and given that he remained in the area for a few months, he was continually exposed to radiation following the detonation.  In addition, Dr. P. noted that the Veteran was present in the Nevada Proving Grounds for six months following eleven atomic bomb detonations, and on several occasions, he was not only near ground zero for the detonation, but had to return to the detonation area without protective gear to take measurements immediately after the detonation occurred.  According to Dr. P., the Veteran developed progressive optic nerve atrophy after his in-service radiation exposure, and his "pale optic nerves with markedly constricted visual field test results are consistent with the diagnosis of bilateral radiation optic neuropathy."   

After summarizing the Veteran's more recent medical findings during his April 2014 treatment visit, Dr. P. determined that the Veteran's "loss of color vision and his specific pattern of loss of peripheral visual field [was] consistent with radiation optic neuropathy, and is NOT consistent with the visual field loss seen with glaucoma."  Dr. P. further observed that the fundus examination revealed "bilateral severe optic atrophy with pallor of the optic nerves due to previous radiation exposure and a cup/disk ration of 0.95 in each eye, indicating that most of his optic nerve fibers have been lost over the years."  In reaching this determination, Dr. P. observed the July 2008 documentation from the DTRA that confirmed his participation in Operation IVY and Operation UPSHOT-KNOTHOLE in 1952 and 1953, which did expose him to radiation.  Dr. P. further observed that the calculated exposure doses based on his participation were documented as: external gamma dose of 18 REM, external neutron dose of 0.5 REM and total skin dose to any skin area of 550 REM.  According to Dr. P., based on the Veteran's high cumulative radiation exposure levels both during and after the atomic bomb testing, "it is more probable than not that his optic nerve damage, optic nerve atrophy, and resulting loss of color vision and tunnel pattern of visual field constriction were all caused by this radiation exposure, and are NOT caused by mild open angle glaucoma."  

In the March 2015 Memorandum, VA submitted a request to the Compensation Service, Policy Staff requesting an advisory opinion as to whether service connection could be granted for the Veteran's bilateral eye optic nerve damage/atrophy with associated loss of visual field and loss of color vision, based on his in-service radiation exposure.  In the Memorandum, it was noted that the Veteran served as a radio engineer in the U.S. Army from July 1951 to July 1953 and he had verified in-service radiation exposure due to his participation in atmospheric nuclear testing.  In the Memorandum, it was also noted that the record confirmed the Veteran's participation in Operation IVY and Operation UPSHOT-KNOTHOLE sometime during 1952 and 1953.  The Memorandum also provided factual information regarding the Veteran's military and medical history, and referenced the July 2008 dose estimates provided by the DTRA which reflected an external gamma dose of 18 rem; an external neutron dose of 0.5 rem, and the total skin dose of 550 rem.  In a March 2015 response, the Director of Compensation Service noted that the request referencing the July 2008 letter from the DTRA was specific to radiation exposure for the skin, not optic nerve atrophy.  According to the Director of Compensation Service, before development could be undertaken for probable dose exposure to ionizing radiation under 38 C.F.R. § 3.311(a)(2)(ii) by the Under Secretary for Health, a letter from DTRA regarding radiation to the optic nerve must be of record.  

In letters dated in May, August and September 2015, the RO contacted the DTRA, and provided information regarding the Veteran's claim, the organization/unit he was assigned to while serving in the military, as well as his assignment date and duty description.  The RO further prepared a scenario of the Veteran's participation and radiation exposure by way of the October 2015 report referenced above, and requested verification of the Veteran's participation in radiation risk activity, as well as the dose estimate of his radiation exposure to the optic nerve.  In a December 2015 letter, the DTRA referenced Revision 3.0 of the Nuclear Test Personnel Review Program's "RA02 - Expedited Processing of Radiation Dose Assignment" which described the methodology for expedited processing of radiation dose assessments to tissues or organs in response to requests from the VA.  In the letter, it was explained that this expedited process established conservative maximum doses utilizing actual radiation level measurements and technical calculations, previously established nervous system doses, bounding assumptions about exposure scenarios, and radiation science fundamentals.  It was further noted that these maximum doses were much higher than doses that were estimated in previous radiation dose assessments, and thus provided maximum benefit of the doubt to the Veteran and ensured that the reported doses were not less than actual doses.  In addition, it was noted that the reported doses were based on worst-case parameters and assumptions, not all of which the Veteran may have encountered.  Applying this methodology to the factual information contained in the Veteran's scenario of participation, it was determined that, based on the Veteran's participation in Operation IVY and Operation UPSHOT-KNOTHOLE during 1952 and 1953, he was exposed to an external gamma dose of 18 rem; an external neutron dose of 0.5 rem; an internal committed dose to the nervous system (alpha) of 0.1 rem; and an internal committed dose to the nervous system (beta + gamma) of 0.1 rem.   

In the January 2016 Memorandum, the VA contacted Compensation Service, Policy Staff again and requested another advisory opinion as to whether service connection could be granted for the Veteran's bilateral eye optic nerve damage/atrophy with associated loss of visual field and loss of color vision, based on his in-service radiation exposure.  This memorandum included similar information that had been provided in the March 2015 Memorandum, but took note of the newer dose estimates provided by the DTRA in the December 2015 letter.  In a March 2016 letter, the Director of Compensation Service submitted a request to the Under Secretary for Health for a dose estimate to the extent feasible based on available methodologies, as well as an opinion as to the likelihood that the Veteran's optic nerve atrophy resulted from his exposure to radiation in service.  

In an August 2016 letter, the Director of the Post 9-11 Environmental Health Program, M.M., M.D., MPH, reviewed the March 2016 memorandum as well as the dose estimates provided by the DTRA. After reviewing this information, as well as the Veteran's medical history, and the medical evidence in its entirety, he opined that it is unlikely that the Veteran's optic nerve atrophy was caused by exposure to ionizing radiation while he was in the military. In reaching this determination, Dr. M. referenced a medical journal titled "Medical Effects of Ionizing Radiation," the citation of which he provided in his report.  He specifically referenced an article within the journal which read: 

"Radiation optic neuropathy may temporarily cause decreased vision that may later improve over several months.  The entity involves the anterior optic nerve and is characterized acutely by hyperemia and disc swelling.  Peripapillary hemorrhages and subretinal fluid may also be present.  With external irradiation, the total fractionated mean dose causing this effect is 55 Gy (5500 rad), with a range of 36 to 72 Gy (3600 to 7200 rad)."

According to Dr. M., the Veteran's total possible radiation dose to the eye is 18.5 rem, which is less than 1/100th of the lower threshold for this type of damage.  Based on these findings, the Director opined that it was unlikely that the Veteran's optic nerve atrophy was caused by exposure to ionizing radiation in service.  

In a subsequent August 2016 advisory opinion, the Director of Compensation Service reviewed the Veteran's claims file in its entirety, as well as the August 2016 opinion issued by Dr. M.  After reviewing the Veteran's medical and military history, as well as the dose estimates provided, the Director determined that there was no reasonable possibility that the Veteran's optic nerve atrophy can be attributed to his ionizing radiation exposure while he was in service.  In reaching this determination, the Director noted that the medical evidence showed that the Veteran had a diagnosis of optic nerve atrophy thirty-nine years after his exposure to radiation, his family history was negative for cancer or eye problems, and the Veteran's smoking habits were undocumented.  

Upon review of the entire evidence of record, to include the treatment records, lay statements of the Veteran, records of his ionizing radiation exposure, and the medical opinions of record, it is clear that the Veteran was exposed to ionizing radiation during his period of active service.  However, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for his primary open angle glaucoma with optic neuropathy as a result of his exposure to ionizing radiation.  In this regard, the Board finds that the August 2016 VA opinion issued by the VA Director of the Post 9-11 Era Environmental Health Program is the most probative nexus evidence of record.  The opinion considered the relevant evidence and was supported by a compelling explanation.  

In the August 2016 opinion issued by Dr. M., he applied the relevant dose estimates as provided by the DTRA, and further relied on a pertinent medical journal article that focused on the medical effects of ionizing radiation, and addressed the level of radiation exposure necessary to cause optic nerve damage.  Utilizing this information and taking into consideration the Veteran's total possible radiation dose, Dr. M. estimated the probability that the Veteran's exposure to radiation caused his optic nerve damage and optic neuropathy.  Based on this probability of causation, Dr. M. could not find sufficient medical evidence to support an association between the Veteran's optic neuropathy and his in-service exposure to radiation.  The Board accepts this opinion as being the most probative medical evidence on the subject, as they considered the dose estimates supplied by the DTRA, contain detailed rationales for the medical conclusions reached, and are based on sound medical principles.  

The Board acknowledges the September 2013 and June 2014 positive medical opinions issued by Dr. P.  The Court has explained that most of the probative value of a medical opinion lies in its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Dr. M.'s opinion included a more detailed and well supported explanation than did Dr. P.'s opinion.  Unlike Dr. M., who also took into consideration the Veteran's in-service radiation exposure and dose estimate levels, Dr. P. did not reference any objective medical findings or medical principles upon which opinion is based.  Dr. M., upon reviewing the dose estimate levels, referenced the journal article that focused on the medical effects of ionizing radiation, and addressed the level of radiation required to cause this type of disability.  As discussed above, the opinion indicated that "[r]adiation optic neuropathy may temporarily cause decreased vision that may later improve over several months" and "[w]ith external irradiation, the total fractionated mean dose causing this effect is 55 Gy (5500 rad), with a range of 36 to 72 Gy (3600 to 7200 rad)."  Based on this information, Dr. M. found that the total possible radiation dose to the eye was 18.5 rem, "which is less than 1/100th of the lower threshold for this type of damage."  Indeed, other than relying on confirmation of the Veteran's in-service radiation exposure, and the provided dose estimates at face value as the basis for his opinion, Dr. P. did not provide any additional support, explanation, or medical reasoning for the opinion reached.  

The Board acknowledges that while the Director of Compensation Service initially requested a letter from DTRA regarding a dose estimate for radiation to the optic nerve, he did not provide the December 2015 internal dose estimates to the Under Secretary for Health in the March 2016 Memorandum.  Pursuant to the regulatory provisions under 38 C.F.R. § 3.311, in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in § 3.307 and § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  

In this case, it was not established that the Veteran had a radiogenic disease.  However, given that his claim was based upon participation in atmospheric nuclear testing, and the record confirmed his participation in Operation IVY and Operation UPSHOT-KNOTHOLE from 1952 to 1953, the dose data was requested from the DTRA.  See 38 C.F.R. § 3.311(a)(2)(i).  Under 38 C.F.R. § 3.311(a)(2)(iii), in all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation, which can include his or her DD Form 1141, the service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  

In this case, the Veteran's dose estimates were provided by the DTRA in July 2008, and these were the estimates that were ultimately provided to, and relied upon by, the Under Secretary for Health  Although the internal dose estimates provided by the DTRA in the December 2015 letter were not provided to the Under Secretary for Health in the March 2016 Memorandum, there is nothing in the regulatory provisions that would reflect that the internal dose estimates must also be provided to the Under Secretary for Health.  It appears that the Director of Compensation Service ultimately made a decision as to which dose estimates would be relevant with regard to the Veteran's claim, and specifically with determining whether his claimed optic neuropathy/nerve atrophy was related to his in-service radiation exposure.  The Board finds that based on a reading of the regulatory provisions themselves, there is nothing in the record that would indicate that Director went against the regulatory provisions when making this decision.  

The Board has also considered whether service connection for the Veteran's optic neuropathy/nerve atrophy can be established under 38 C.F.R. § 3.303 (d) by showing that the disease was incurred during or aggravated by service on a direct basis.  As detailed, the service treatment records are void of any finding of this disability.  Indeed, the first evidence of optic neuropathy  was the December 1991 treatment report issued by Dr. A., which was more than thirty-eight years after the Veteran's separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1130 (Fed. Cir. 2000).  

Although an opinion was obtained with regard to any etiological relationship to the Veteran's in-service ionizing radiation exposure, the Board declines to obtain a medical nexus opinion with respect to the issue of entitlement to service connection on any other direct theory such as manifestation during service because there is no evidence of manifestation during service.  Although the Veteran was shown to be near-sighted at his enlistment examination, and was assessed with having myopia at his separation examination, this disability is separate and distinct from optic neuropathy.  Myopia is a refractive error also called nearsightedness. See Dorland's Illustrated Medical Dictionary, 30th Ed., p. 1215 (2003).  Optic neuritis is defined as inflammation of the optic nerve; the two principal types, named according to the part of the nerve affected are intraocular optic n. (or papillitis) and retrobulbar optic n.  See Dorland's Illustrated Medical Dictionary, 31st Ed., p 1218 (2007).  

Indeed, optic neuropathy was first diagnosed more than thirty-eight years after the Veteran's separation from service; thus there is no true indication that this disability is directly associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, the Veteran has not attributed his current optic neuropathy to any in-service event or injury other than his in-service exposure to ionizing radiation-a theory which has already been addressed in the medical opinions discussed above.  In addition, the available service treatment records are clear for any signs or manifestations of optic neuropathy/nerve atrophy, and/or any type of neurological disorder in service.  In view of the negative service treatment records, and the lack of diagnosis of the disability or any manifestations of said disability for many years post-service, any opinion relating the pertinent disability to service would certainly be speculative.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102. The duty to assist is not invoked, even under McLendon or Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A (a)(2). 

The Board acknowledges that the Veteran was shown to have myopia (near-sightedness) at his enlistment examination.  Under 38 C.F.R. § 3.303 (c), refractive error of the eye is not considered a disease or injury within the meaning of applicable legislation governing the awards of compensation benefits.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, amblyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  VA's General Counsel has held that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  Based on a review of the service treatment records, as well as the more recent VA treatment records, which reflected the Veteran's vision to be 20/50 in the right eye and 20/40 in the left eye (see June 2014 treatment report issued by Dr. P), he is not shown to have any vision-impairing eye pathology superimposed on the pre-existing refractive error during service.  Although the Veteran developed visual impairment in the form of optic neuropathy/nerve damage, there is nothing in the evidence to show that this was related to, or caused by, the Veteran's military service, to include his in-service radiation exposure.  

The Board has considered the statements of the Veteran asserting that his optic neuropathy/nerve atrophy is related to his radiation exposure in service.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran himself has admitted that there was a delayed onset; therefore, it is not a matter of mere observation. 

In sum, although the Board acknowledges the Veteran's belief that his bilateral optic neuropathy/nerve atrophy is related to his radiation exposure, the preponderance of the evidence indicates that this is not the case.  Accordingly, service connection for primary open angle glaucoma with optic neuropathy as a result of exposure to ionizing radiation is not warranted on any basis.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for primary open angle glaucoma with optic neuropathy as a result of exposure to ionizing radiation is denied.  

The appeal for entitlement to a TDIU is dismissed. 



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


